   Case 1:19-mj-00499-RER Document 1 Filed 05/31/19 Page 1 of 3 PageID #: 1




MELrJRS
F. #2019R00439


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X
                                                       COMPLAINT
UNITED STATES OF AMERICA
                                                       (21 U.S.C. § 846)
           - against -
                                                       Case No. 19-M-499
RHADAMES PEREZ, also known as
    "Roddy,"

                         Defendant.


                                       X


EASTERN DISTRICT OF NEW YORK,SS:

              ROBERT D.DUNN,being duly sworn, deposes and states that he is a Special

Agent with the United States Department of Homeland Security, Homeland Security

Investigations ("HSI"), duly appointed according to law and acting as such.

              In or about and between August 2018 and May 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant RHADAMES PEREZ, also known as "Roddy," together with others, did

knowingly, intentionally and unlawfully conspire to distribute and possess with intent to

distribute a substance containing fentanyl, a Schedule II controlled substance in violation of

Title 21, United States Code, Section 841.

              (Title 21, United States Code, Section 846)
   Case 1:19-mj-00499-RER Document 1 Filed 05/31/19 Page 2 of 3 PageID #: 2




               The source of your deponent's information and the grounds for his belief are

as follows:'

               1.     I am a Special Agent with HSI and have been involved in the

investigation of numerous cases involving distribution of narcotics. I am familiar with the

facts and circumstances set forth below from my personal involvement in this investigation,

my review of documents, records and reports, and from reports made to me by other law

enforcement detectives and personnel. Where I describe the statements of others, I am

doing so only in sum and substance and in part.

               2.     The defendant RHADAMES PEREZ has been under investigation by

HSI and the New York City Police Department("NYPD")for trafficking fentanyl since

2018.


               3.     Beginning in or about August 2018 and continuing through on or about

May 29, 2019, an undercover NYPD police officer(the "UC")met with PEREZ on

approximately eleven occasions in Brooklyn and Queens, New York, and made purchases of

narcotics. These purchases were video and audio recorded using a covert recording device.

               4.     Samples ofthe packets of narcotics purchased from PEREZ were tested

at an NYPD laboratory. Several ofthe packets tested positive for a mixture of heroin and

fentanyl. Other packages tested positive for heroin only.




              ' Because the purpose of this Complaint is to set forth only those facts
necessary to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:19-mj-00499-RER Document 1 Filed 05/31/19 Page 3 of 3 PageID #: 3




              5.    In total, the UC purchased packets containing approximately 50 grams

of heroin or mixtures of heroin and fentanyl from PEREZ. Ofthe packets tested,

approximately 3 grams were found to contain a mixture of heroin and fentanyl.

             6.      On or about May 29, 2019,the UC met with PEREZ to arrange a

purchase of narcotics. PEREZ stated, in sum and substance, that he was going to get the

drugs and then walked to and entered a residence on Grandview Avenue, in Queens, New

York. When PEREZ exited the residence, he was arrested and narcotics were found on his

person.


             7.     Following his arrest, PEREZ was advised of his Miranda rights, which

he acknowledged and waived. During a post-arrest interview, PEREZ admitted to selling

heroin. PEREZ also stated that he was aware that some ofthe heroin he sold contained

fentanyl.

              WHEREFORE, your deponent respectfully requests that the defendant

RHADAMES PEREZ, also known as "Roddy," be dealt with according to law.



                                         ROBERT D.DUNN
                                         Special Agent
                                         U.S. Department of Homeland Security,
                                         Homeland Security Investigation

Sworn to before me this
31st davvof May,2019



THE HONOR                                 JR.
UNITED ST/                               E
EASTERN D
